Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/726,822 EXPANDABLE MAGNETIC HOLDER AND METHODS OF MANUFACTURE AND USE filed on 12/24/2019.  Claims 1-14 and 19-22 are pending.  Claims 19-22 are withdrawn with traverse.  This Final Office Action is in response to applicant’s reply dated 8/11/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2012/0292463 to Burns and in view of United States Patent No. 10,463,116 to Barnett et al.
With regards to claim 1, Burns teaches a device having an inner base (24) that is attachable to a mobile device (12) and an outer magnet base (16) having a magnet (see 0045) configured for magnetically attaching the magnet holder, including a mobile device that can be attached to the inner base, to an external surface containing metal that is distinct from the magnet holder; and an adjustable middle portion (22) having a first end connected to the inner base and a second end connected to the outer magnet base.  Burnsdoes not teach that this middle portion is an expandable air bag configured to have at least an expanded position extending the expandable air bag along a first axis providing clearance for a user’s fingers between the inner base and the outer magnet base and a contracted position holding the outer magnet base proximate to the inner base.
Barnett et al. teaches an inner and outer base (14, 22) which has a middle portion (18) which is an expandable air bag configured to have at least an expanded position extending the expandable air bag along a first axis providing clearance for a user’s fingers between the inner base and the outer magnet base and a contracted position holding the outer magnet base proximate to the inner base.  The expandable airbag configuration used so that the device may be adjusted to change the height of the device and therefore accommodate a users hand or a better viewing position of the mobile device.  It would have been obvious to one of ordinary skill in the art to have used the air bag in order to adjust the device as making a device adjustable has been held to be obvious.  
With regards to claim 4, Barnett also shows the specifics of having wherein, the edges of both the inner base and the magnet outer base are shaped like circular arcs and defining a space for a user’s finger tips to separate the inner base and the magnet outer base of the expandable air bag in the contracted position and it would be obvious to one of ordinary skill in the art to have this configuration in order to suspend the mobile device by the users hand.  
With regards to claim 5, Barnett et al. shows the specifics of having the first end of the expandable air bag is provided with an annular fastening ring (26), the inner base comprises a collar (14) hooping the outside of the fastening ring, and an inner cover (142) nested inside the collar and used for fixing the fastening ring to the collar and it would be obvious to one of ordinary skill in the art to have this configuration in order to assemble the device to hold the mobile phone.
With regards to claim 7, Barnett et al. shows the specifics of having the expandable air bag is provided with air holes (119) to release air inside the expandable air bag when the expandable air bag contracts from the expanded position to the contracted position and it would be obvious to one of ordinary skill in the art to have this configuration in order to displace the air upon contraction of the device.
With regards to claim 10, the combination of Burns and Barnett et al. show the specifics of having the expandable air bag wherein the expandable air bag additionally has a pivot position, and the expandable air bag holds the inner base and the outer magnet base at a position along a different axis than the first axis.

Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2012/0292463 to Burns and in view of United States Patent No. 10,463,116 to Barnett et al. and further in view of United States Patent No. 9800283 to Schmidt.
With regards to claims 8 and 11, the combination shows the basic invention as shown above with the exception that it does not teach wherein a double-sided adhesive tape or a second magnet and plurality of magnets are arranged on the inner base on a side of the inner base opposite the first end of the air bag.
It would be obvious to one of an ordinary skill in the art to have used as many magnets as necessary for the desired purpose as it has been held that a duplication of parts is obvious.  Schmidt shows a cell phone holder using a plurality of magnets to accomplish the desired purpose of attaching elements together.  
	With regards to claim 12, Schmidt shows the specifics of the magnet arrangement including wherein the plurality of magnet inserts is disc-shaped and arranged in a plane with alternating polarities radially around the outer magnet base. It would be obvious to one of ordinary skill in the art to arrange the magnets as desired for attachment to other items. 

Response to Arguments
	The applicant’s argument are moot in view of the new grounds of rejection above.  In the response filed on 8/11/2021, the applicant has argued that Burns does not teach placing a magnet inside of a storage compartment 16.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a magnet inside of a storage cabinet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Also the applicant argued the users fingers could be used with the present device to “wrap around the phone”, however the claim recites that the “users fingers [are] between the inner base and the outer base”.  The Burns device meets this clearance limitation.  The applicant has also argued that the combination of Burns and Barnett device would render the device inoperable, unforeseeable and cherry-picking, arguing that a person of ordinary skill in the art would not see to  exchange a longer adjustable phone holder for a smaller more compact one because it would make the device less adjustable.  This argument is not persuasive in that making an adjustable phone holder would be obvious in order for the holder to fit in narrower spaces.  No new arguments are presented in the supplemental reply dated 9/14/2021. 
   
Allowable Subject Matter
Claims 2, 3, 6, 9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        9/20/21